Per Curiam.

Respondent was admitted' to the Bar in this Department in July, 1952. The New York State Bar Association has filed a petition containing numerous and serious charges of professional misconduct. The petition contains charges alleging that respondent neglected matters of his clients, misled and deceived his clients as to the status of their matters, improperly charged, received and retained sums as fees for work not actually performed or sums which properly should have been transmitted to others entitled thereto, borrowed money from his clients and failed to repay it upon demand, improperly entered into business relationships with clients, converted to his own use funds of his clients and commingled clients’ funds with his own and failed to co-operate with the Bar Association’s Grievance Committee during its investigation of these charges, all in violation of the provisions of the Code of Professional Responsibility of the New York State Bar Association.
Following the service of the petition upon him and his filing an answer the court referred the matter to a Referee to make findings upon the controverted issues of fact. Before that hearing could take place and on September 26, 1973 respondent submitted his resignation from the Bar and a petition requesting that it be accepted.
We consider the resignation during the pendency of this proceeding as tantamount to an admission of the charges made (Matter of Cregg, 34 A D 2d 62). Furthermore, we note that *414since the receipt of respondent’s resignation the petitioner has received and forwarded to this court nine additional complaints ]by former clients of respondent of similar serious nature as those contained in the petition. Respondent’s petition is granted and his resignation accepted, and an order should be entered striking his name from the roll of attorneys.
Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ., concur.
Resignation accepted and name stricken from roll of attorneys, effective November 15,1973.